Citation Nr: 0913440	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss. 

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
found that new and material evidence had been received to 
reopen the appellant's previously denied claim of entitlement 
to service connection for bilateral hearing loss, but denied 
the claim on its merits.  The appellant, who served on active 
duty from November 1943 to April 1946, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A BVA decision dated in August 1985 denied service 
connection for bilateral hearing loss.  

3.  The evidence received since the August 1985 Board 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's bilateral hearing 
loss claim and raises a reasonable possibility of 
substantiating the claim.

4.  Competent medical evidence of record supports a link 
between the appellant's exposure to acoustic trauma in 
service and his present bilateral hearing loss.  




CONCLUSIONS OF LAW

1.  The August 1985 BVA decision, which denied entitlement to 
service connection for bilateral hearing loss, is final. 38 
U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2008).

2.  The evidence received subsequent to the August 1985 BVA 
decision is new and material; and therefore the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2008).

3.  Bilateral hearing loss was incurred during active 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence

As a preliminary matter, the Board observes that the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss was initially considered and denied in 
a rating decision dated in January 1979.  The appellant was 
provided notice of that decision, but did not appeal.  In 
September 1984, the appellant's service connection claim for 
bilateral hearing loss was reopened after new and material 
evidence was submitted in support of the claim.  However, the 
claim on its merits was denied. September 1984 rating 
decision.  The appellant appealed the September 1984 rating 
decision to the Board; and the Board issued a decision in 
August 1985 that affirmed the denial of service connection 
for hearing loss. See August 1985 Board decision.  Prior to 
issuing its decision, the Board reviewed the appellant's 
service treatment records; statements from the appellant; 
affidavits from the appellant's friends and family members 
attesting to (a) the appellant's normal hearing prior to 
service, (b) his noise exposure during service and (c) his 
evident hearing loss after separation from service; private 
medical records dated from 1947 to 1958; and VA medical 
records dated in August 1952.  After reviewing this evidence, 
the Board found a lack of clinical evidence showing that the 
appellant had loss of hearing when he separated from service; 
and a lack of evidence indicating that he developed hearing 
loss within one year of separation from service. Id.  The 
appellant was notified of the Board's August 1985 decision 
and of his appellate rights, but did not appeal that 
decision.  The August 1985 Board decision therefore 
represents a final decision. 38 U.S.C.A. § 7103(a) (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2008).  

In May 2005, the appellant requested that his claim of 
entitlement to service connection for bilateral hearing loss 
be reopened.  As a general rule, a claim shall be reopened 
and reviewed if new and material evidence is presented or 
secured with respect to a claim that is final. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

The evidence associated with the claims file since the August 
1985 Board decision consists of a private medical nexus 
statement from M.A., M.A., CCC-A dated in August 2005 and an 
August 2005 VA medical opinion addressing the possible 
relationship between the appellant's exposure to noise in 
service and his current hearing loss.  The RO determined that 
the medical opinions constituted new and material evidence. 
September 2005 rating decision; February 2007 Statement of 
the Case.  The Board agrees with the RO's determination, 
reopens the claim and will perform a de novo merits 
adjudication of the appellant's claim based on all the 
evidence of record. See 38 C.F.R. § 3.156(c); Barnett v. 
Brown, 83 F.3d 1380 
(Fed. Cir. 1996).   

B.  The Veterans Claims Assistance Act

Also as a preliminary matter, the Board is required to 
address the Veterans Claims Assistance Act of 2000 ("VCAA") 
that became law in November 2000.  The VCAA provides, among 
other things, that VA will make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by VA and requires VA to 
assist the claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In this case, a letter dated in June 2005 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by a deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

C.  Entitlement to service connection for bilateral hearing 
loss (merits adjudication) 

The appellant contends that he is entitled to service 
connection for bilateral hearing loss on the basis that he 
currently experiences severe hearing impairment as a result 
of exposure to acoustic trauma during service as a motor 
machinist's mate in the engine room of the U.S.S. LSM 312. 
August 2005 statement in support.  Having carefully 
considered the appellant's claim in light of the entire 
record and the applicable law, the Board concludes, as will 
be explained below, that the evidence of record is in 
relative equipoise, and that reasonable doubt should be 
resolved in favor of the appellant.  As such, the Board finds 
that the appellant's appeal should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim. Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  The Court has also held that 
evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may 
serve as a basis for a grant of service connection. Hensley 
v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 

The evidence in this case shows the appellant has bilateral 
hearing loss that constitutes a current disability for VA 
purposes.  According to the August 2005 VA audiological 
examination report referenced above, the appellant 
experiences puretone decibel losses above 105 decibels in all 
frequencies. See August 2005 VA audiological examination 
report, p. 3.  In this regard, the appellant has essentially 
been diagnosed as deaf. Id.; August 2005 private medical 
opinion.  This evidence fulfills the requirements of the 
first element necessary for the grant of service connection 
in this case. 

In regards to the second element necessary for a grant of 
service connection (evidence of an in-service incurrence or 
aggravation of an injury or disease), the Board observes that 
the available service personnel records do not reflect that 
the appellant engaged in combat while in service or that he 
was exposed to acoustic trauma as a result of his 
participation in combat in service although he did report on 
most recent VA examination that he experienced 30 days of 
nonstop battle in Okinawa.  See 38 U.S.C.A. § 1154(b); 
service personnel records; DD form 214; VA examination report 
of August 2005.  However, the appellant's personnel records 
corroborate that he was assigned to the position of motor 
machinist's mate during his period of service.  Additionally, 
lay statements contained in the claims file from men who 
served with the appellant during his period of service 
indicate that the appellant worked in the engine room as a 
motor machinist during his tour of duty and that the noise in 
the engine room was constant and very loud.  See lay 
affidavits of record.  Moreover, the RO has conceded that the 
appellant was exposed to prolonged, constant, and loud noise 
in service as a motor machinist's mate.  See April 2006 
rating decision granting service connection for tinnitus.  
Based upon this evidence, the Board concedes that the 
appellant was likely exposed to noise trauma during his 
period of service. 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).    

Turning to the question of whether the appellant developed 
hearing loss as a result of the presumed acoustic trauma he 
experienced in service, the Board observes that a review of 
the appellant's service medical records fails to reveal any 
specific references to complaints, treatment or diagnosis of 
hearing problems during the appellant's period of service.  
Additionally, these records show that the appellant was found 
to have normal hearing upon his entrance and separation from 
service pursuant to the whispered and spoken voice tests. See 
service treatment records; April 1946 report of physical 
examination.  However, the Board notes that whispered and 
spoken voice hearing test is not necessarily sufficiently 
sensitive to rule out the presence of a high frequency 
impairment. Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board 
conceded that the whispered voice test "cannot detect 
hearing loss with anywhere near the precision of an 
audiogram").  As noted, a veteran is not required to show 
that hearing loss was present during active military service 
in order to establish service connection. See Godfrey at 356.  
Rather, he may establish the required nexus between his 
current hearing disability and his term of military service 
by showing that his current hearing disability resulted from 
personal injury suffered in the line of duty. Id.  Claims for 
service connection must be considered on the basis of the 
places, types and circumstances of a claimant's military 
service. 38 C.F.R. § 3.303(a).

Thus, the Board acknowledges that the lack of any evidence 
showing the appellant exhibited hearing loss consistent with 
the regulatory threshold requirements for a hearing 
disability during service (38 C.F.R. § 3.385) is not fatal to 
his claim.  The laws and regulations do not require in-
service complaints of, or treatment for, hearing loss in 
order to establish service connection. See Ledford v. 
Derwinski, 
3 Vet. App. 87 (1992).  Instead, the Court has held where 
there is no evidence of a veteran's hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service." Hensley, 5 Vet. App. at 160 
(quoting Godfrey, supra).  As such, the appellant's findings 
of normal hearing upon his entrance and separation from 
service are of somewhat limited probative value to the 
analysis of this claim.  

Turning to the other evidence of record, the Board observes 
that the appellant's post-service medical records first 
document hearing loss in September 1947, 
17 months after the appellant separated from service. See 
September 1947 employment audiogram; August 2005 VA 
examination report interpreting employment audiological data.  
In addition to other medical records dated from 1947 to 1978, 
the claims file contains two medical opinions (one from a 
private audiologist and one from a VA audiologist) in which 
the examiners discussed the possible relationship between the 
appellant's present hearing loss and noise exposure in 
service. August 2005 letter from M.A., M.A., CCC-A; August 
2005 VA examination report.  

In terms of the medical opinions of record, the Board 
observes that the appellant's private audiologist indicated 
that from her interview with the appellant, she ascertained 
that the appellant's duties as an engine room motor 
machinist's mate in the U.S. Navy exposed him to very loud 
and constant noise during his period of service.  After 
separating from service, the appellant told her that he had 
his hearing tested in December 1947 as part of an employment 
physical; and was informed at that time that he had hearing 
loss. August 2005 letter from M.A., M.A., CCC-A.  He stated 
that he wore hearing instruments from 1952 to 1978, at which 
time he went totally deaf.  After reviewing the information 
available to her and performing an examination upon the 
appellant, the private audiologist ultimately opined that the 
most likely etiology of the appellant's deafness was extreme 
noise exposure during service. Id.   

Contrary to the private audiologist's opinion of record, the 
August 2005 VA examiner essentially opined that most the 
appellant's hearing loss was not etiologically related to any 
incident or injury in service.  In formulating his opinion, 
the examiner reviewed the appellant's service treatment 
records and the medical records contained in the claims file. 
August 2005 VA examination report.  In doing so, he provided 
a detailed break-down of the appellant's September 1947 to 
August 1952 employment audiograms that ultimately reflected a 
mixed hearing loss component in the lower frequencies in the 
appellant's left ear and a bilateral sensorineural high 
frequency hearing loss.  In discussing the appellant's 
history of noise exposure in service and his current 
deafness, the examiner ultimately opined that they were not 
related on the basis that mixed hearing loss is not the 
result of noise exposure.  According to the American College 
of Occupational and Environmental Medicine, noise induced 
hearing loss does not progress once a person is out of the 
noisy situation.  When questioned, the appellant did not 
report any ear infections or other medical issues while in 
the service.  A review of the evidence revealed to the 
examiner that the appellant had documented mixed hearing loss 
with fluctuating thresholds which accompanied such hearing 
loss from the late 1940s; and his hearing loss progressed at 
an abnormally rapid rate after he separated from service, 
resulting in complete deafness.  Based upon the foregoing 
evidence, the VA examiner opined that a very small part of 
the appellant's hearing loss could possibly be attributed to 
the appellant's noise exposure in service.  However, the vast 
majority of the appellant's bilateral hearing loss was due to 
other issues. Id.  

After comparing the above-referenced medical opinions with 
the other evidence of record, the Board finds the August 2005 
private medical opinion to be equally as persuasive as the 
opinion of the August 2005 VA audiologist, in light of the VA 
examiner's statement that at least some part (albeit small) 
of the appellant's hearing loss could possibly be attributed 
to the appellant's noise exposure in service.  Although the 
examiner indicated that the majority of the appellant's 
bilateral hearing loss was due to factors other than the 
appellant's service noise exposure, the Board is of the 
opinion that a medical finding of contribution entitles the 
appellant to service connection since it would be speculative 
and essentially impossible to apportion the weight that 
should be assigned to the various contributing factors.  
Thus, the simple fact that the appellant's exposure to noise 
in service has been deemed to have contributed in some way to 
the development of the appellant's bilateral hearing loss is 
a sufficient basis upon which to grant service connection.  

Therefore, the Board finds that all three elements necessary 
for a grant of service connection have been met in this case; 
and the appeal should be granted.  In reaching this decision, 
the Board has resolved doubt in the appellant's favor.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.

Service connection for bilateral hearing loss is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


